Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities: 
On line 1, change “wherein determining a number of LED drivers” to --wherein identifying a number of LED drivers--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of U.S. Patent No. US 11,470,704. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by the claims of the aforementioned patent.
17/884413 (Instant Application)
Patent No.: US 11,470,704
Claim 9: A light panel system for a bank of gaming machines, comprising: a plurality of LED panels adapted to be connected to each other to form a number of possible configurations for a series of LED panels for displaying light sequences; and an accent light controller adapted to be installed at the bank of gaming machines and comprising: a data communication interface adapted to connect to a communication channel; and an electronic controller coupled to communicate through said data communication interface with the series of LED panels arranged in a lighting panel, said electronic controller programmed to: (a) transmit signals to LED drivers of the LED panels; (b) receive a loop-back signal transmitted from a final one of the LED panels; (c) based on timing of said received loop-back signal automatically identify a configuration of the series of LED panels from said number of possible configurations; and (d) transmit commands for activating the LED drivers of the LED panels based on the identified configuration.
Claim 12: An accent light controller adapted to be installed in a gaming machine, comprising: a data communication interface adapted to connect to a communication channel; an electronic controller coupled to communicate through said data communication interface with a plurality of LED panels arranged in series in a lighting panel, said electronic controller programmed to: (a) transmit signals to LED drivers of the LED panels; (b) receive a loop-back signal transmitted from a final one of the LED panels; (c) based on timing of said received loop-back signal, determine a number of LED drivers in the led panels; (d) based on said number of LED drivers, identify a configuration of the LED panels from a number of possible configurations; and (e) transmit commands for activating the LED drivers of the LED panels based on the identified configuration.
Claim 13: The accent light controller of claim 12, further comprising at the electronic controller, receiving lighting sequence information for synchronizing a lighting sequence of the LED panels with a lighting sequence of lights mounted in the gaming machine.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1-8, the cited prior art of record does not teach or fairly suggest a method wherein, along with the other claimed steps, at the electronic controller, automatically identifying a configuration of the series of LED panels from the number of possible configurations based on timing of a received communication from the series of LED panels; and (c) transmitting subsequent commands for activating LED drivers of the series of LED panels based on the identified configuration, as recited in claim 1.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao (Pub. No.: US 2010/0201279) discloses an LED system comprising a plurality of LED panels wherein the final LED driver provides an indicator to the feedback controller to control the output voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844